02-12-374-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00374-CV
 
 



In
  the Matter of J.A.H.
 
 
 
 
 
 


§
 
§
 
§
 
§


From the 323rd District
  Court
 
of
  Tarrant County (323-91709J-09)
 
November
  1, 2012
 
Per
  Curiam



 
 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 

 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00374-CV
 
 



In the Matter of J.A.H.


 


 



 
 
----------
FROM THE 323rd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
J.A.H. filed a notice of appeal two months after the Eighth District Court of
Appeals issued a memorandum opinion affirming a trial court order transferring
J.A.H.’s custody to the Texas Department of Criminal Justice–Institutional
Division.  See In re J.A.H., No. 08-11-00115-CV, 2012 WL 2673252,
at *1 (Tex. App.—El Paso July 5, 2012, no pet.) (mem. op.).  On September 21,
2012, we notified J.A.H. of our concern that we may not have jurisdiction over
this appeal because there was no appealable order, and we informed him that the
appeal would be dismissed unless he or any party desiring to continue the
appeal filed with the court, on or before October 1, 2012, a response
showing grounds for continuing the appeal.  We have not received a response.
          Generally,
appellate courts have jurisdiction over appeals from final judgments and
certain appealable interlocutory orders.  Lehmann v. Har-Con Corp., 39
S.W.3d 191, 200 (Tex. 2001); see Tex. Civ. Prac. & Rem. Code Ann. § 51.014
(West Supp. 2012).  Because there is no final judgment or appealable
interlocutory order from which J.A.H. appeals, we dismiss this appeal for want
of jurisdiction.  See Tex. R. App. P. 43.2(f).
 
PER CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DELIVERED:  November 1, 2012




[1]See Tex. R. App. P. 47.4.